IN THE
                           TENTH COURT OF APPEALS



                                   No. 10-19-00442-CR
                                   No. 10-19-00446-CR
                                   No. 10-19-00447-CR
                                   No. 10-19-00448-CR
                                   No. 10-19-00449-CR
                                   No. 10-19-00450-CR
                                   No. 10-19-00451-CR
                                   No. 10-19-00452-CR
                                   No. 10-19-00453-CR
                                   No. 10-19-00454-CR

                    IN RE WILLIAM ARTHUR MCINTOSH


                                 Original Proceeding



                            MEMORANDUM OPINION

       William Arthur McIntosh, an inmate, requests that we declare his judgments of

conviction void and grant writs of mandamus in ten separate final felony convictions

from 1994. He argues the failure of the trial court to file an anti-bribery affidavit rendered

the convictions “null and void.”
       Once a felony conviction becomes final, only the Texas Court of Criminal Appeals

has jurisdiction to review post-conviction collateral attacks on those convictions. See TEX.

CODE CRIM. PROC. ANN. art. 11.07 (West 2015); Ater v. Eighth Court of Appeals, 802 S.W.2d
241, 243 (Tex. Crim. App. 1991); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston

[1st Dist.] 2001, orig. proceeding).

       Accordingly, because McIntosh complains about final felony convictions and only

the Court of Criminal Appeals has jurisdiction regarding his complaints, McIntosh’s

petitions for writ of mandamus are dismissed for want of jurisdiction.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petitions dismissed
Opinion delivered and filed December 18, 2019
Do not publish
[OT06]




In re McIntosh                                                                        Page 2